Citation Nr: 0706039	
Decision Date: 03/02/07    Archive Date: 03/13/07

DOCKET NO.  04-03 231A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Seattle, 
Washington


THE ISSUE

Entitlement to service connection for bronchial asthma, 
chronic bronchitis, and chronic maxillary sinusitis.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant and her Spouse


ATTORNEY FOR THE BOARD

LouElla Kuta, Associate Counsel


INTRODUCTION

The veteran served on active duty from July 1969 to January 
1972.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a September 2002 decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Honolulu, Hawaii  which denied service connection for 
bronchial asthma, chronic bronchitis and chronic maxillary 
sinusitis.  The case was later transferred to the Seattle, 
Washington RO.

In June 2005, the veteran testified at a Board hearing before 
the undersigned.  A transcript is of record.
 
On appeal the veteran has raised the issue of entitlement to 
service connection for a reactive airway disease.  This 
issue, however, is not currently certified or developed for 
appellate review having never been the subject of a rating 
decision.  Hence, it is referred to the RO for appropriate 
consideration.


FINDINGS OF FACT

1.  Bronchial asthma, chronic bronchitis,  and chronic 
maxillary sinusitis are not shown by competent medical 
evidence to be related to service.

2.  The veteran does not have chronic bronchitis.


CONCLUSION OF LAW

Bronchial asthma, chronic bronchitis,  and chronic maxillary 
sinusitis were not incurred in or aggravated by active 
military service.  38 U.S.C.A. §§ 1110, 5102, 5103, 5103A, 
5107 (West 2002 & Supp. 2006); 38 C.F.R. §§ 3.159, 3.303 
(2006). 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Under 38 U.S.C.A. § 5102 VA first has a duty to provide an 
appropriate claim form, instructions for completing it, and 
notice of information necessary to complete the claim if it 
is incomplete.  Second, under 38 U.S.C.A. § 5103(a), VA has a 
duty to notify the claimant of the information and evidence 
needed to substantiate and complete a claim, i.e., evidence 
of veteran status; existence of a current disability; 
evidence of a nexus between service and the disability; the 
degree of disability, and the effective date of any 
disability benefits.  The veteran must also be notified to 
submit all evidence in her possession, what specific evidence 
she is to provide, and what evidence VA will attempt to 
obtain.   

VA thirdly has a duty to assist claimants in obtaining 
evidence needed to substantiate a claim.  This includes 
obtaining all relevant evidence adequately identified in the 
record, and in some cases, affording VA examinations.  38 
U.S.C.A. § 5103A. 

There is no issue as to providing an appropriate application 
form or completeness of the application. Written notice 
provided in March 2005 correspondence fulfills the provisions 
of 38 U.S.C.A. § 5103(a).  The claim was readjudicated in an 
December 2005 supplemental statement of the case.  January 
2006 correspondence provided notice of the type of evidence 
necessary to establish an effective date for the disabilities 
on appeal.   
 
The Board acknowledges that under 38 U.S.C.A. § 5103(a), 
notice must be provided to a claimant before the initial 
unfavorable agency of original jurisdiction (AOJ) decision on 
a claim for VA benefits.  In this case, any error was cured 
by providing notice and readjudicating the claims.  The 
veteran has been afforded a meaningful opportunity to 
participate in the adjudication of her claims, to include the 
opportunity to present pertinent evidence.  Thus any error in 
the timing was harmless, the appellant was not prejudiced, 
and the Board may proceed to decide this appeal.  Simply put, 
there is no evidence of any VA error in notifying the 
appellant that reasonably affects the fairness of this 
adjudication.  ATD Corp. v. Lydall, Inc., 159 F.3d 534, 549 
(Fed. Cir. 1998).

Finally, VA has secured all available pertinent evidence and 
conducted all appropriate development.  The service medical 
records are available, and there is no pertinent evidence 
which is not currently part of the claims file.  Hence, VA 
has fulfilled its duty to assist the appellant in the 
prosecution of her claims.

Background

Service medical records indicated the veteran was examined on 
two separate occasions in March 1971 complaining of a cough 
and congestion, and cough and a sore throat.  She was 
diagnosed with an upper respiratory infection.  The veteran's 
January 1972 separation examination was negative for any 
complaints, treatment, or diagnosis of a respiratory 
disorder. 

In June 1987, the veteran reported to Dr. R.C. that her 
sinusitis had been constant since returning to Guam.  The 
examiner notated that her sinusitis had been seasonal and was 
certainly aggravated by smoke in the workplace.  
 
A May 1990 sinus series conducted at the Guam Medical Center 
was consistent with evidence of chronic sinusitis.

In October 1990, the veteran underwent an x-ray study by Dr. 
D.B., who diagnosed the veteran with inflammatory changes of 
the left maxillary sinus consistent with chronic sinusitis.  
Dr. D.B. also notated the veteran had no active 
cardiopulmonary disease.

In February 1991, Dr. K.H. performed an x-ray study and 
diagnosed the veteran with a normal sinus series. 

In August 1992, the veteran was diagnosed with sinusitis by 
Dr. E.M.

In September 1994, the veteran complained of sudden shortness 
of breath to Dr. R.Y.  The veteran reported she came into 
contact with perfume which made her dizzy and continued the 
shortness of breath.  Dr. R.Y. diagnosed the veteran with 
acute reactive airway disease exacerbation, improved.  

In October 1999, Dr. M.M. conducted x-ray studies and 
diagnosed the veteran with bilateral maxillary sinusitis.  

In January 2001, the veteran underwent an examination with 
Dr. T.R. complaining of shortness of breath and sinus 
congestion for one week.  The examiner reported the nose and 
throat were clear and within normal limits.  The examiner 
diagnosed the veteran with anxiety and anemia.  

In May 2002, the veteran underwent an examination with Dr. 
T.R. complaining of pressure in the sinus area, stuffy nose 
and watery eyes.  The doctor diagnosed the veteran with 
chronic sinus congestion.

In October 2003, the veteran underwent a VA examination and 
complained of cough.  She reported she was eating at a 
restaurant when the smell of cleaning agents began to 
irritate her and she had been coughing since.  She also 
reported wheezing and sinus tenderness.  The examiner noted 
she had a history of asthma and that it was possible the 
cleaners irritated her air passages, however, the examiner 
saw no evidence of an infection or even a pneumonitis.  The 
examiner reported the veteran's lungs sounded good and her 
breathing was comfortable and was saturating quite well on 
room air.  

In April 2005, the veteran underwent a pulmonary function 
test at VA which revealed no baseline obstruction.  Lung 
volumes were increased and there was no air trapping.

The veteran testified at a Board hearing in June 2005 and 
stated that she had problems with asthma beginning in 1972 
even though she was not aware she had asthma until 1985 when 
a doctor in Guam diagnosed her.  The veteran also testified 
that she suffered from sinusitis and bronchitis while in 
service.  The veteran reported being exposed to fumes at a 
hospital she was working at after service.  The veteran's 
spouse testified that he had been married to the veteran for 
almost 33 years and that she had breathing problems for 
years. 

Criteria

Applicable law provides that service connection will be 
granted if it is shown that the veteran suffers from 
disability resulting from an injury suffered or disease 
contracted in line of duty, or for aggravation of a 
preexisting injury suffered or disease contracted in line of 
duty, in active military service.  38 U.S.C.A. § 1110, 
38 C.F.R. § 3.303.  

That an injury occurred in service alone is not enough; there 
must be chronic disability resulting from that injury.  If 
there is no showing of a resulting chronic condition during 
service, then a showing of continuity of symptomatology after 
service is required to support a finding of chronicity.  
38 C.F.R. § 3.303(b).  

Service connection may also be granted for any disease 
diagnosed after discharge, when all the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).  

By law, the Board is obligated under 38 U.S.C.A. § 7104(d) to 
analyze the credibility and probative value of all evidence, 
account for the evidence which it finds to be persuasive or 
unpersuasive, and provide reasons for its rejection of any 
material evidence favorable to the veteran.  Eddy v. Brown, 9 
Vet. App. 52 (1996). The Board is prohibited from exercising 
its own independent judgment to resolve medical questions. 
Colvin v. Derwinski, 1 Vet. App. 171, 175 (1991).

Analysis

The service medical records are negative for any complaints, 
treatment, or diagnosis of a chronic respiratory condition.  
The service medical records indicate the veteran was treated 
for a cough, congestion and a sore throat, and was diagnosed 
with an upper respiratory infection.  The separation 
examination, however, is negative for any respiratory 
conditions or disorders. 

There is no competent evidence linking any respiratory 
disorder, including asthma, bronchitis, and chronic sinusitis 
to service.   Indeed, asthma was not clinically demonstrated 
prior to 1985.  Chronic sinusitis was not clinically 
demonstrated prior to 1990.  Hence, at best, the evidence 
shows a considerable length of time between the veteran's 
separation from service and her initial diagnosis of a 
chronic respiratory disorder.  Given the length of time 
between the veteran's separation from active duty and the 
diagnosis of a chronic respiratory disorder, almost 13 years 
after service, the preponderance of the competent evidence of 
record is against finding a continuity of objectively 
verifiable symptomatology.  38 C.F.R. § 3.303(d); Maxson v. 
West, 12 Vet. App. 453 (1999) (Service incurrence may be 
rebutted by the absence of medical treatment for the claimed 
condition for many years after service.)

Additionally, medical evidence submitted does not indicate 
the veteran has been  diagnosed with chronic bronchitis.  In 
the absence of proof of a present disability there can be no 
valid claim.  Brammer v. Derwinski, 3 Vet. App. 223, 225 
(1992).  In Brammer, the United States Court of Appeals for 
Veterans Claims (Court) stated that "Congress specifically 
limits entitlement for service-connected disease or injury to 
cases where such incidents have resulted in a disability."  
The Court further stated that where the proof is insufficient 
to establish a present disability there can be no valid claim 
for service connection.  Id.  In the absence of current 
disability, as defined by governing law, the claim for 
service connection for chronic bronchitis must be denied.

Finally, the Board has not overlooked the appellant's June 
2005 Board testimony and statements submitted in support of 
her claim.   While lay witnesses are competent to describe 
experiences and symptoms that result therefrom, because 
laypersons are not trained in the field of medicine, they are 
not competent to provide medical opinion evidence as to the 
origins of a disability. Espiritu v. Derwinski, 2 Vet. App. 
492, 494-95 (1992). Therefore, the appellant's statements 
addressing the origins of a respiratory disorder are not 
probative evidence as to the issues on appeal.

Since the preponderance of the evidence is against the 
claims, the benefit of the doubt doctrine is not for 
application.  See Gilbert v. Derwinski, 1 Vet. App. 49 
(1990).


ORDER

Entitlement to service connection for bronchial asthma, 
chronic bronchitis, and chronic maxillary sinusitis is 
denied.


____________________________________________
DEREK R. BROWN
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


